DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires an “arbitrary negative voltage.”  However, it appears that both the use of “arbitrary” and “negative” in this claim appear to be misdescriptive.  [0073] teaches that Vref2 is set to an arbitrary negative voltage “in accordance with a threshold of a current value that is set as an overcurrent state.”  An arbitrary value is one based on randomness or without reason.  A negative voltage refers to either a voltage lower than the ground potential of a circuit or the counterpart in polarity to a positive voltage used to indicate the direction of current (e.g., since various circuit elements are polarized, reversing the polarity of their supplied power would cause malfunction or damage).
Thus, for the purposes of examination, Examiner will interpret claim 8 as “The current detecting circuit according to claim 7, wherein the second reference voltage is selected to provide abnormality detection.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US 2013/0162232).
For claim 1, Itoh teaches a current detecting circuit comprising: 
a normally-ON type first switching element (Tr_non, Figure 2 and [0045]) that includes a drain, a source, and a gate (D_non, S_non and G_non, respectively, Figure 2); 
a normally-OFF type second switching element (Tr_noff, Figure 2 and [0048]) including: 
a drain that is connected to the source of the first switching element (D_noff, as understood by examination of Figure 2); 
a source that is connected to the gate of the first switching element (S_noff, as understood by examination of Figure 2); and 
a gate (G_noff); 
a differential amplification circuit (AMP, Figure 3) that outputs a voltage (VMS) according to a voltage between the drain (VM) and the source (VS) of the second switching element (as understood by examination of Figures 2-3 and [0054]-[0055]); and 
a comparison circuit (PTVM, Figure 3) that compares a voltage (VMS1) according to a drain voltage of the second switching element (VMS1 is based upon VM) with a predetermined reference voltage (Vref1, [0060]).
For claim 4, Itoh teaches a current detecting circuit comprising: 
a normally-ON type first switching element (Tr_non, Figure 2 and [0045]) that includes a drain, a source, and a gate (D_non, S_non and G_non, respectively, Figure 2); 
a normally-OFF type second switching element (Tr_noff, Figure 2 and [0048]) including: 
a drain that is connected to the source of the first switching element (D_noff, as understood by examination of Figure 2); 
a source that is connected to the gate of the first switching element (S_noff, as understood by examination of Figure 2); and 
a gate (G_noff); 
a differential amplification circuit (OPm, Figure 3) that outputs a voltage (VMS) according to a voltage between the drain (VM) and the source (VS) of the second switching element (as understood by examination of Figures 2-3 and [0054]-[0055]); and 
a first comparison circuit (PTVM, Figure 3) that compares, with a first reference voltage (Vref1), a voltage (VMS1) according to a drain voltage of the second switching element (VMS1 is based upon VM).
For claim 6, Itoh further teaches:
an adjustment circuit (Rm, Rg) that is arranged between the drain of the second switching element and an input terminal of the differential amplification circuit, the adjustment circuit adjusting the drain voltage of the second switching element to supply an adjusted drain voltage to the differential amplification circuit (as understood by examination of Figure 3).
For claim 7, Itoh further teaches:
a second comparison circuit (VOD and OR10, Figure 3) that compares, with a second reference voltage (Vref_VO), the voltage according to the drain voltage of the second switching element (as explained below).
[0070] teaches that “VM10 is generated based on midpoint potential VM outputted from midpoint terminal M of cascode element CAS.”
For claim 8, Itoh further teaches:
the second reference voltage is selected to provide abnormality detection ([0012], [0060]-[0064]).
Allowable Subject Matter
Claims 2-3, 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849